Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 07/19/2019.
Claims 1-20 are pending, where claims 1, 8 and 15 are independent.
This application claims the DIV benefit of the application number 15/385627 filed on 12/20/2016 incorporated herein. 
Applicants did not submit any IDS.

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, US Patent No. 9965016 and 10361563 (corresponding Application No. 15/065543 and 15/385627) of the related applications has been allowed, and it appears that all the other related applications (e.g. Application No. 16/517049, 16/230793) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (IV) D. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting over claims 1, 11 and 22 of U.S. Patent No. 9,965,016 (US Appl. No. 15/065543 and PGPub No. 2017/0262037 A1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No. 9,965,016 (US Appl. No. 15/065543 and PGPub No. 2017/0262037 A1) and the applications are claiming common subject matter, as follows: 

Instant Application No. 16/517049
USPat No. 9,965,016 (US Appl. No. 15/065543 and PGPub No. 2017/0262037 A1)
Claim 1. A system, comprising 











memory and one or more computer processors configured to perform operations comprising: 

request asset data from across a plurality of sites in a distributed energy storage system comprising a controller and a plurality of energy storages distributed across the plurality of sites; 

receive asset data from one or more sites of the plurality of sites, wherein the asset data corresponds to at least one power asset of the plurality of sites; 

store the asset data; 

determine a power-output pattern across the plurality of sites according to the asset data, wherein the power-output pattern comprises at least one of a prediction or a historic value; 

construct a data telegram based on the power-output pattern; and 

transmit the data telegram to at least one of the plurality of sites.
11. In a tiered network comprising a controller and a plurality of power assets arranged in a tree architecture, wherein each power asset of the plurality of power assets comprises a first signal line communicatively coupled with a first communication path of the tiered network and a second signal line communicatively coupled with a second communication path of the tiered network, wherein each power asset of the plurality of power assets is configured to perform communication via at least one of its respective first signal line and its respective second signal line, wherein the communication comprises at least one of sending and receiving at least one data telegram, a system comprising: 
in a first power asset of a second tier of the tiered network, at least one processor coupled to a memory and configured to: 
receive, via the first communication path, a power profile data telegram, wherein the power profile data telegram is configured to communicate a desired power characteristic of an output of at least one power generation source; 
ascertain a present location and role of the first power asset within the tiered network, in response to receiving, via the first communication path of the tiered network, an indication of a malfunctioning power asset of the plurality of power assets, wherein the role of the first power asset comprises at least one power asset type, wherein the at least one power asset type identifies the first power asset as being configured to perform at least one of storing electrical charge, controlling electrical charge, regulating electrical power output, rectifying electrical power output, and inverting electrical power output; 
adjust the output of the at least one power generation source to the desired power characteristic according to the power profile data telegram, in response to the indication of the malfunctioning power asset, received via the first communication path of the tiered network; 
report, via the second communication path of the tiered network, an updated power profile to the first tier of the tiered network; and 
send, by the first communication path of the tiered network, the power profile data telegram to a third tier of the tiered network.
Claims 2-20 are also obvious to the claims 1-30 of the U.S. Patent No. 9,965,016 (US Appl. No. 15/065543 and PGPub No. 2017/0262037 A1).


Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting over claims 1, 11 and 22 of U.S. Patent No. 9,965,016 (US Appl. No. 15/065543 and PGPub No. 2017/0262037 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (e.g. the limitation “receive asset data from one or more sites of the plurality of sites, wherein the asset data corresponds to at least one power asset of the plurality of sites” of the application is equivalent to the limitation “receive, via the first communication path, a power profile data telegram, wherein the power profile data telegram is configured to communicate a desired power characteristic of an output of at least one power generation source” of the patent) in scope and they use the similar limitations and produce the same end result of transmitting or sending data telegram. 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1-30 of the patent to arrive at the claims 1, 8 and 15 of the instant application, would perform the same functions as before.
This is an obviousness-type double patenting rejection. See MPEP § 804.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Carlson et al. (USPGPub No. 2016/0344188 A1) in view of Seely, et al. (USPGPub No. 2017/0140480 A1).
		As to claims 1, 8 and 15, Carlson discloses A system, comprising memory and one or more computer processors configured to perform operations (Carlson [abstract] “controlling a distributed generation management system - collected from sensors of energy generation systems - aggregate real-time power generation requirement - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” see Fig. 1-6) comprising: 
request asset data from across a plurality of sites in a distributed energy storage system comprising a controller and a plurality of energy storages distributed across the plurality of sites (Carlson [0028-40] “include sites 214, 216, and/or one or more other sites - each of the loads have a meter - antenna for communicating with one or more gateway devices - master gateway - manage communication between one or more devices within a region or location” [abstract] “controlling a distributed generation - collected from sensors of energy generation systems - aggregate real-time power generation requirement determined for the grid based on the real-time power generation information - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” see Fig. 1-6, collection of profile from plurality of asset sites provides request of asset data); 
receive asset data from one or more sites of the plurality of sites, wherein the asset data corresponds to at least one power asset of the plurality of sites (Carlson [0028-40] “include sites 214, 216, and/or one or more other sites - includes an energy generation and storage (EGS) system 302 installed at site 304 - battery-based energy storage subsystem comprising battery inverter/charger 310 and/or battery device 312 - site gateway 324 communicatively coupled with - control server 328 via network 326 - remote from site 304” [abstract] “controlling a distributed generation - collected from sensors of energy generation systems - aggregate real-time power generation requirement determined for the grid based on the real-time power generation information - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” see Fig. 1-6, profile from plurality of asset sites includes power profile provides power asset); 
store the asset data (Carlson [0028-40] “include sites 214, 216, and/or one or more other sites - includes an energy generation and storage (EGS) system 302 installed at site 304 - site gateway 324 communicatively coupled with - control server 328 via network 326 - remote from site 304” [abstract] “controlling a distributed generation - collected from sensors of energy generation systems” see Fig. 1-6, element 382 database server for storing asset data); 
[determine a power-output pattern across the plurality of sites according to the asset data, wherein the power-output pattern comprises at least one of a prediction or a historic value;] 
construct a data telegram based on the power-output pattern (Carlson [abstract] “controlling a distributed generation management system - collected from sensors of energy generation systems - aggregate real-time power generation requirement - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” [0028-40] “include sites 214, 216, and/or one or more other sites - includes an energy generation and storage (EGS) system 302 installed at site 304 - site gateway 324 communicatively coupled with - control server 328 via network 326 - remote from site 304” see Fig. 1-6, control signal generation as operation command generation provides data telegram construction); and 
transmit the data telegram to at least one of the plurality of sites (Carlson [abstract] “controlling a distributed generation management system - collected from sensors of energy generation systems - aggregate real-time power generation requirement - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” [0028-40] “include sites 214, 216, and/or one or more other sites - includes an energy generation and storage (EGS) system 302 installed at site 304 - site gateway 324 communicatively coupled with - control server 328 via network 326 - remote from site 304” see Fig. 1-6, control signal generation and providing as operation command for transmitting the command as data telegram).

But, Carlson does not explicitly teach determine a power-output pattern across the plurality of sites according to the asset data, wherein the power-output pattern comprises at least one of a prediction or a historic value; 
However, Seely discloses determine a power-output pattern across the plurality of sites according to the asset data, wherein the power-output pattern comprises at least one of a prediction or a historic value (Seely [0019-36] “deterministic power generating devices - to compensate for changes in output power - integrated control system controls multiple assets - coordinates between the non-volatile and volatile assets by communicating information (e.g., measurements, predictions, models) between assets to facilitate maintaining a desired power output without fluctuations - occur from individually controlled assets - facilitate monitoring operation of a power plant and/or power asset by comparing current operating conditions with historical conditions - future outcomes predicted - enabling the operator to take appropriate corrective action based on the identified causes - facilitate ensuring overall combined power output is equal to a predetermined desired output - controller 202 includes models 220 of assets and/or plants, one or more optimization algorithms 222, and historic data 224 - include weather patterns and/or grid demand patterns that enable controller 202 to make predictions about power fluctuations that will occur in the future”  [abstract] “managing multiple power assets - deterministic asset to compensate for the predicted change in power output” [0001-07] see Fig. 1-6, historical conditions, future outcomes predict power output, grid demand patterns based on historic data on power fluctuations obviously provides determine a power-output pattern); 
Carlson and Seely are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain plurality of power sites management.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities power-output pattern prediction, as taught by Carlson, and incorporating predict power output, grid demand patterns based on historic data, as taught by Seely.  

As to claims 2, 9 and 16, the combination of Carlson and Seely disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, the one or more computer processors further configured to: receive environmental data; store the environmental data; (Seely [0019-36] “monitoring operation of a power plant and/or power asset by comparing current operating conditions with historical conditions - future outcomes predicted - controller 202 includes models 220 of assets and/or plants, one or more optimization algorithms 222, and historic data 224 - include weather patterns and/or grid demand patterns that enable controller 202 to make predictions about power fluctuations that will occur in the future”  [abstract] “managing multiple power assets - deterministic asset to compensate for the predicted change in power output” [0001-07] see Fig. 1-6, weather patterns as environmental data receiving and storing in the storage for prediction);
predict a power outage event based on at least one of the asset data, the historic value, or the environmental data (Seely [0019-36] “deterministic power generating devices - to compensate for changes in output power - integrated control system controls multiple assets - coordinates between the non-volatile and volatile assets by communicating information (e.g., measurements, predictions, models) between assets to facilitate maintaining a desired power output without fluctuations - occur from individually controlled assets - facilitate monitoring operation of a power plant and/or power asset by comparing current operating conditions with historical conditions - future outcomes predicted - enabling the operator to take appropriate corrective action based on the identified causes - facilitate ensuring overall combined power output is equal to a predetermined desired output - controller 202 includes models 220 of assets and/or plants, one or more optimization algorithms 222, and historic data 224 - include weather patterns and/or grid demand patterns that enable controller 202 to make predictions about power fluctuations that will occur in the future”  [abstract] “managing multiple power assets - deterministic asset to compensate for the predicted change in power output” [0001-07] see Fig. 1-6, predict power output patterns based weather patterns obviously includes power-output outage); 
construct a subsequent data telegram based on the predicted power outage event (Carlson [abstract] “controlling a distributed generation management system - collected from sensors of energy generation systems - aggregate real-time power generation requirement - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” [0028-40] “include sites 214, 216, and/or one or more other sites - includes an energy generation and storage (EGS) system 302 installed at site 304 - site gateway 324 communicatively coupled with - control server 328 via network 326 - remote from site 304” see Fig. 1-6, control signal generation based on prediction includes outage); and 
transmit the subsequent data telegram to the plurality of energy storages distributed across the plurality of sites (Carlson [abstract] “controlling a distributed generation management system - collected from sensors of energy generation systems - aggregate real-time power generation requirement - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” [0028-40] “include sites 214, 216, and/or one or more other sites - includes an energy generation and storage (EGS) system 302 installed at site 304 - site gateway 324 communicatively coupled with - control server 328 via network 326 - remote from site 304” see Fig. 1-6, control signal generation and providing provides transmitting the controlling command).

As to claims 3, 10 and 17, the combination of Carlson and Seely disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, wherein at least one of the receiving the environmental data or the requesting the asset data occurs periodically (Seely [0019-36] “monitoring operation of a power plant and/or power asset by comparing current operating conditions with historical conditions - future outcomes predicted - controller 202 includes models 220 of assets and/or plants, one or more optimization algorithms 222, and historic data 224 - include weather patterns and/or grid demand patterns that enable controller 202 to make predictions about power fluctuations that will occur in the future”  [abstract] “managing multiple power assets - deterministic asset to compensate for the predicted change in power output” [0001-07] see Fig. 1-6, weather environmental data receiving and storing in the storage obviously periodically).

As to claims 4, 11 and 18, the combination of Carlson and Seely disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the data telegram is transmitted when the power-output pattern meets a given condition (Seely [0019-36] “deterministic power generating devices - to compensate for changes in output power - integrated control system controls multiple assets - to facilitate maintaining a desired power output without fluctuations - facilitate monitoring operation of a power plant and/or power asset by comparing current operating conditions with historical conditions - facilitate ensuring overall combined power output is equal to a predetermined desired output - controller 202 includes models 220 of assets and/or plants, one or more optimization algorithms 222, and historic data 224”  [abstract] “managing multiple power assets - deterministic asset to compensate for the predicted change in power output” [0001-07] see Fig. 1-6, ensuring overall combined power output is equal to a predetermined desired output based on historic data on power fluctuations and control signal obviously provides the command meeting the power-output pattern including power outage).

As to claims 5 and 12, the combination of Carlson and Seely disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the data telegram is configured to adapt power supplied by the at least one of the plurality of sites (Carlson [abstract] “controlling a distributed generation management system - collected from sensors of energy generation systems - aggregate real-time power generation requirement - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” [0028-40] “include sites 214, 216, and/or one or more other sites - includes an energy generation and storage (EGS) system 302 installed at site 304 - site gateway 324 communicatively coupled with - control server 328 via network 326 - remote from site 304” see Fig. 1-6, control signal to control power generation generated and provided obviously provides adapting supplied power).

As to claims 6, 13 and 19, the combination of Carlson and Seely disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 5, wherein to adapt the power supplied by the at least one of the plurality of sites, the data telegram is further configured to adjust a power-output characteristic automatically based on at least one environmental condition (Carlson [abstract] “controlling a distributed generation management system - collected from sensors of energy generation systems - aggregate real-time power generation requirement - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” [0028-40] “include sites 214, 216, and/or one or more other sites - includes an energy generation and storage (EGS) system 302 installed at site 304 - site gateway 324 communicatively coupled with - control server 328 via network 326 - remote from site 304” see Fig. 1-6, control signal to control power generation generated and provided by controller obviously automatically adjust supplied power).

As to claims 7, 14 and 20, the combination of Carlson and Seely disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the data telegram comprises at least one of a command, configuration data, synchronization data, or a combination thereof (Carlson [abstract] “controlling a distributed generation management system - collected from sensors of energy generation systems - aggregate real-time power generation requirement - power profile calculated for the grid indicates a level of power generation for the grid - control signal to control power generation generated and provided to the controlled systems” [0028-40] “include sites 214, 216, and/or one or more other sites - includes an energy generation and storage (EGS) system 302 installed at site 304 - site gateway 324 communicatively coupled with - control server 328 via network 326 - remote from site 304” see Fig. 1-6, control signal generation and providing as operation command for transmitting the command as data telegram).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Sanders, et al. USPGPub No. 2017/005515 A1.
Lee, et al. USPG No. 9,645,596 B1. 
Lazaris, et al. USPGPub No. 2013/0218355 A1. 
Prabhakaran, et al. USPGPub No. 2018/0120803 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119